EXHIBIT 10.1
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT entered into as of May 23,
2005 (the “Agreement”) by and between Commercial Metals Company, a Delaware
corporation (the “Employer”), and Murray R. McClean (the “Executive”), and first
amended as of September 1, 2006, is made this 7th day of April, 2009.
RECITALS:
     WHEREAS, the Employer and the Executive entered into the Agreement as of
May 23, 2005; and
     WHEREAS, the Employer and the Executive amended the Agreement in
recognition of Executive’s promotion to the position of Chief Executive Officer
of the Employer effective September 1, 2006; and
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Employer and Executive agree to further amend the
Agreement as follows:
     Sections 3. Duration, 5.(a) Salary, and 7.(d) Termination Without Cause by
Employer or For Good Reason by Executive Within Twelve Months Following a Change
of Control are hereby omitted in their entirety, and the following revised
Sections 3., and 5.(a), and 7.(d) are substituted therefore:
     3. Duration. This Agreement shall, unless terminated pursuant to its terms,
continue through August 31, 2010. Unless Executive or Employer gives notice of
his or its intent not to renew this Agreement no later than ninety (90) days
prior to its expiration, this Agreement shall automatically continue in effect
for successive additional one (1) year terms subject to all other terms and
conditions contained herein.
     5.(a) Salary. Executive shall receive an annual base salary of not less
than seven hundred thousand dollars ($700,000.00) during the term of this
Agreement. This salary may be increased at the sole discretion of the
Compensation Committee of Employer’s Board of Directors, but cannot be decreased
without Executive’s written consent. Notwithstanding the foregoing, the
Executive may voluntarily decrease his salary at any time.
     7.(d) Termination Without Cause by Employer or For Good Reason by Executive
Within Twelve Months Following a Change of Control. If, within twelve months
following a Change in Control, Executive’s employment is terminated by the
Employer for any reason other than for Cause, Death or Disability or if
Executive terminates employment for Good Reason during such twelve (12) month
period, Executive shall be entitled to the following:

 



--------------------------------------------------------------------------------



 



     (i) lump sum payment of two times Executive’s then current annual base
salary;
     (ii) a cash payment in lieu of Bonus equal to two times the average annual
Bonus received by Executive for the five year period ended with Employer’s last
complete fiscal year prior to the Change of Control; and
     (iii) all those additional amounts described above in 7(a)ii, iii, iv and
v; and
     (iv) a continuation of Welfare Benefit Plans (as those terms are defined in
the Company’s form Executive Employment Continuity Agreement, a copy of which
was filed with the Securities and Exchange Commission as Exhibit 10.1 to
Commercial Metals Company’s Form 10 Q for the quarter ended February 28, 2006
(the “EECAs”)), in which the Executive or his dependents are participating
immediately prior to the Termination date. The Executive’s participation in the
Welfare Benefit Plans shall be for twenty four (24) months under terms at least
as favorable to the executive as those contained in the EECAs.
     Except to the extent specifically amended as provided herein, the Agreement
is in all respects ratified and confirmed, and all the terms, conditions and
provisions thereof shall be and remain in full force and effect for any and all
purposes. From and after the date of this Second Amendment, any and all
references to the Agreement shall refer to the Agreement as hereby amended.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

                     /s/ Murray R. McClean           MURRAY R. McCLEAN         
    COMMERCIAL METALS COMPANY
      BY:   /s/ Robert R. Womack         ROBERT R. WOMACK        Lead Outside
Director and Chairman of the Compensation Committee of the Board of Directors   
 

 